- Provided by MZ Technologies Table of Contents Exhibit 8.01 List of Subsidiaries Subsidiary Jurisdiction of Organization Name Under Which the Subsidiary Does Business 1. PSA Laboratório Veterinário Ltda. Brazil PSA Laboratório Veterinário Ltda. 2. Sino dos Alpes Alimentos Ltda. Brazil Sino dos Alpes Alimentos Ltda. 3. PDF Participações Ltda. Brazil PDF Participações Ltda. 4. Avipal S.A. Alimentos Brazil Avipal S.A. Alimentos 5. Estab. Levino Zaccardi y Cia. S.A. Argentina Estab. Levino Zaccardi y Cia. S.A. 6. Avipal Nordeste S.A. (d) Brazil Avipal Nordeste S.A 7. Avipal S.A. Construtora e Incorporadora (c) Brazil Avipal S.A. Construtora e Incorporadora 8. Avipal Centro−oeste S.A. (c) Brazil Avipal Centro−Oeste S.A. 9. UP Alimentos Ltda. Brazil UP Alimentos Ltda. 10. Perdigão Trading S.A. (c) Brazil Perdigão Trading S.A. 11. Perdigão Export Ltd. (c) Cayman Islands Perdigão Export Ltd. 12. Crossban Holdings GmbH Austria Crossban Holdings GmbH 13. Perdigão Europe  Sociedade Unipessoal, Lda. Portugal Perdigao Europe  Sociedade Unipessoal, Lda. 14. Perdigão International Ltd. Cayman Islands Perdigão International Ltd 15. BFF International Ltd. Cayman Islands BFF International Ltd. 16. Highline International Ltd. (c) Cayman Islands Highline International Ltd. 17. Perdigão UK Ltd. United Kingdom Perdigão UK Ltd. 18. Perdigão France SARL France Perdigão France SARL 19. Plusfood Holland B.V. Netherlands Plusfood Holland B.V. 20. Plusfood Groep B.V Netherlands Plusfood Groep B.V 21. Plusfood B.V Netherlands Plusfood B.V 22. Plusfood Magyaroszág KFT Hungary Plusfood Magyaroszág KFT 23. Plusfood Constanta SRL Romania Plusfood Constanta SRL 24. Plusfood Finance UK Ltd. United Kingdom Plusfood Finance UK Ltd. 25. Plusfood Wrexham Ltd. United Kingdom Plusfood Wrexham Ltd. 26. Plusfood France SARL France Plusfood France SARL 27. Plusfood Iberia SL Spain Plusfood Iberia SL 28. Plusfood Italy Spa Italy Plusfood Italy Spa 29. Perdigão Nihon K.K. Japan Perdigão Nihon K.K. 30. Perdigão Asia PTE Ltd. Singapore Perdigão Asia PTE Ltd. 31. Plusfood UK Ltd. United Kingdom Plusfood UK Ltd. 32. Acheron Beteiligung−sverwaltung GmbH (a) Austria Acheron Beteiligungsverwaltung GmbH 33. Xamol Consul. Serv. Ltda. (c) Portugal Xamol Consul. Serv. Ltda. 34. HFF Participações S.A. (d) Brazil HFF Participações S.A. 35. Sadia S.A. Brazil Sadia S.A. 36. Sadia International Ltd. Cayman Islands Sadia International Ltd. 37. Sadia Uruguay S.A. Uruguay Sadia Uruguay S.A. 38. Sadia Chile S.A. Chile Sadia Chile S.A. 49. Sadia Alimentos S.A. Argentina Sadia Alimentos S.A. 40. Concórdia Foods Ltd. United Kingdom Concórdia Foods Ltd. 41. Sadia U.K. Ltd. United Kingdom Sadia U.K. Ltd. 42. Big Foods Ind. de Produtos Alimentícios Ltda. Brazil Big Foods Ind. de Produtos Alimentícios Ltda. 43. Rezende Marketing e Comunicações Ltda. Brazil Rezende Marketing e Comunicações Ltda. 44. Sadia Overseas Ltd. Cayman Islands Sadia Overseas Ltd 45. Sadia GmbH Austria Sadia GmbH 46. Wellax Food Logistics C.P.A.S.U. Lda. Madeira Island, Portugal Wellax Food Logistics C.P.A.S.U. Lda. 47. Sadia Foods GmbH Germany Sadia Foods GmbH 48. Qualy B.V. (a) Netherlands Qualy B.V. 49. Sadia Japan Ltd. Japan Sadia Japan Ltd. 50. Badi Ltd. (b) Dubai Badi Ltd. 51. Concórdia Ltd. Russia Concórdia Ltd. 52. Baumhardt Comércio e Participações Ltda. Brazil Baumhardt Comércio e Participações Ltda. 53. Excelsior Alimentos S.A. Brazil Excelsior Alimentos S.A. 54. K&S Alimentos S.A. Brazil K&S Alimentos S.A. 55. Sadia Industrial Ltda. Brazil Sadia Industrial Ltda. (a) The wholly-owned subsidiary Acheron Beteiligung GmbH has 100 direct subsidiaries in Madeira Island, Portugal, which interest amounted to R$955 thousand; and the wholly-owned subsidiary Qualy B.V. has 48 subsidiaries in The Netherlands, which interest amounted to R$6,837 thousand. Both subsidiaries were incorporated to operate in the European market, which applies import quotas for poultry and turkey meat, and to increase the Company’s market participation. (b) 20% divestiture in September 2009. (c) Dormant companies. (d) Companies in the process of merging into our company.
